DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 19, 24, 28 and 32, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In claims 12, 24, 28 and 32, applicant recites limitation(s) 
playing said next planned booking by said digital display if the bidding price of said additional unplanned booking is lower than the price of a next planned booking; and
playing said additional unplanned booking by said digital display if the bidding price of said additional unplanned booking is higher than the price of a next planned booking. 
However, these limitation are confusing. As currently claimed, it is deemed that the claimed limitations are contradicting the invention in the claim(s) they claim dependency from. In claims 12, 24, 28 and 32, it is deemed that the applicant is claiming and invention directed to presenting an advertising with the highest bid, regardless of whether there is any need to fill-in at least partially said available share of time remaining for unplanned bookings.

In claims 7 and 19, applicant recites limitation(s) 
system and method, wherein the occupancy balancing objective is the surplus available share of time (a_sup(j, t) on digital display j for time period t after said allocating to the set i of at least one specific advertisement campaign, the surplus available share of time being computed only for digital displays having: 
either an availability lower than a predetermined, non-zero limit A, wherein said availability is either an available share of time a(j, t) on digital display j for time period t before said allocating to the set i of at least one specific advertisement campaign, 
or a forecast available share of time on digital display j for time period t.
However, these limitation are confusing. Applicant has not positively claimed whether the “or” is paired with the first “either” or the second “either”.
Appropriate correction is requested.

Claims 5 – 8 and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
In view of applicant’s disclosure para 0016 and 0049, computing of contribution which s difference between plurality of values is essential for the claimed invention to functions as desired by the applicant.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 9, 12- 15, 21, 24 – 25, 28 – 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nocifera et al. US Publication 2008/0060003 in view of Koningstein et al. US Publication 2016/0034972.

Regarding claims 1 and 13, Nocifera teaches system and method for displaying contents from advertisement campaigns on digital displays belonging to an Out Of Home inventory (Nocifera, a media and content distribution system and method are provided, wherein specific media and content, including advertising material, real time traffic, news, sports, weather, and financial stock and/or other like information is delivered via cellular or other wireless network technology to locally distributed display panels, such as large plasma and LCD screens, positioned in high traffic or viewing areas) [Nocifera, 0006], the computer implemented system and method including: 
digital displays belonging to an Out Of Home inventory [Nocifera, Fig. 7 and associated disclosure],
campaign data for a set of at least one specific advertisement campaign (Nocicera, The user or advertiser can therefore create and run an ad campaign that fits within a certain budget that covers only certain consumer locations that reach the customers of interest on a panel by panel (or display device) basis) [Nocifera, 0084],

Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Nocifera by adopting teachings of Koningstein to extend the advertising service offerings to advertisers who are reluctant to enter into contractual guranatees.
Nocifera in view of Koningstein teaches system and method further comprising:
a computer system, wherein, said computer system [Nocifera, Fig. 7 and associated disclosure] is adapted for:
allocating to the set of at least one specific advertisement campaign, by said computer system, planned bookings for certain time periods and for digital displays of a specific set of digital displays from the Out Of Home inventory to fit the campaign data, for displaying contents from the set of at least one specific advertisement campaign on the digital displays of said specific set of digital displays during said time periods [Nocifera, 0040], said contents having durations respectively shorter than said time periods, at least some of the digital displays of said Out Of Home inventory having, at least for some time periods, an available share of time remaining for unplanned bookings (Nocifera, RCDS can suitably start communications and data delivery (222) by listening for incoming requests from RDUs (224), and then suitably retrieve data, media and other ; 
electronically dispatching to the specific set of digital displays, content data related to said contents from said set of at least one specific advertisement campaign (Nocifera, RCDS can suitably start communications and data delivery (222) by listening for incoming requests from RDUs (224), and then suitably retrieve data, media and other scheduling data for the requesting RDU (226). Such data can then be transferred in various formats to the appropriate RDU, e.g., the data can be suitably compressed before sending to the RDU (228), i.e., for receipt of date and preparation for use (206)) [Nocifera, 0040]; and 
playing said contents by said digital displays of said specific set of digital displays during said time periods [Nocifera, 0040], wherein said computer system also allocates, by a real-time bidding process, unplanned bookings for programmatic contents to fill-in at least partially said available share of time remaining for unplanned bookings (Koningstein, serving  both ads priced using a reservation system and ads using bids. For example, at least some embodiments consistent with the present invention might do so by (a) accepting a request for one or more ads, (b) determining a set of eligible ads from among ads having a guaranteed serving reservation and ads with uncommitted serving, using information from the accepted request, wherein the set of eligible ads may include at least one ad having a guaranteed serving reservation and at least one ad with uncommitted serving, ( c) determining a set of ads to serve from the set of eligible ads using an arbitration process; and ( d) serving the determined set of ads [Koningstein, 0017]., 
wherein said computer system has forecasts of unplanned bookings demand, including the quantity of bids and the corresponding bid prices for the respective digital display of said Out Of Home inventory and the different time periods (Koningstein, generate an inventory test result includes (1) forecasting a number of ad spots expected in the , and wherein said forecasts of unplanned bookings demand are taken into account by said computer system in allocating planned bookings for said set of at least one specific advertisement campaign (Koningstein, An exemplary ad spot inventory test may involve forecasting the number of ad spots expected for the specific time period that meet at least one of the ad serving constraints specified, and then accepting a predetermined maximum percentage of those qualifying ads for reservation) [Koningstein, 0089].

Regarding claims 2 and 14, Nocifera in view of Koningstein teaches system and method, wherein said computer system computes said forecasts of unplanned bookings demand based on real unplanned bookings demand gathered during said real-time bidding process (Koningstein, An exemplary ad spot inventory test may involve forecasting the number of ad spots expected for the specific time period that meet at least one of the ad serving constraints specified, and then accepting a predetermined maximum percentage of those qualifying ads for reservation) [Koningstein, 0089].

Regarding claims 3 and 15, Nocifera in view of Koningstein teaches system and method, wherein said real time bidding process is carried out by a Supply Side Platform belonging to the computer system and exchanging data with at least one Demand Side Platform (Koningstein, An exemplary ad spot inventory test may involve forecasting the number of ad spots expected for the specific time period that meet at least one of the ad serving constraints specified, and then accepting a predetermined maximum percentage of those qualifying ads for reservation) [Koningstein, 0089].

Regarding claims 9 and 21, Nocifera in view of Koningstein teaches system and method, wherein, when allocating unplanned bookings, said computer system determines, within each time period and for each digital display of said Out Of Home inventory, whether any additional unplanned booking can be accepted for immediate play while respecting the share of time of planned bookings allocated to said time period for said digital display (Koningstein, Suppose further that the keyword(s) associated with the guarantee become so popular that the daily adjustments cannot keep pace with the increasingly higher offers by other advertisers. In this case, market preemption might be set to "force" the ad to be served) [Koningstein, 0138].

Regarding claims 12 and 24, Nocifera in view of Koningstein teaches system and method, wherein said computer system further compares a bidding price of said additional unplanned booking and a price of a next planned booking to be played in said time period, and said computer system orders: 
playing said next planned booking by said digital display if the bidding price of said additional unplanned booking is lower than the price of a next planned booking (Koningstein, selecting, by the one or more processors and based on an arbitration process that uses the adjusted baseline bid and the offers of the at least one non-guaranteed ads in the set of eligible ads, a set of winning ads to serve from among the set of eligible ads) [Koningstein, claim 43]; 
playing said additional unplanned booking by said digital display if the bidding price of said additional unplanned booking is higher than the price of a next planned booking (Koningstein, selecting, by the one or more processors and based on an arbitration process that uses the adjusted baseline bid and the offers of the at least one non-guaranteed ads in the set of eligible ads, a set of winning ads to serve from among the set of eligible ads) [Koningstein, claim 43].

Regarding claims 25 and 29, Nocifera teaches system and method for displaying contents from advertisement campaigns on digital displays belonging to an Out Of Home inventory (Nocifera, a media and content distribution system and method are provided, wherein specific media and content, including advertising material, real time traffic, news, sports, weather, and financial stock and/or other like information is delivered via cellular or other wireless network technology to locally distributed display panels, such as large plasma and LCD screens, positioned in high traffic or viewing areas) [Nocifera, 0006], the computer implemented system and method including: 
digital displays belonging to an Out Of Home inventory [Nocifera, Fig. 7 and associated disclosure],
campaign data for a set of at least one specific advertisement campaign (Nocicera, The user or advertiser can therefore create and run an ad campaign that fits within a certain budget that covers only certain consumer locations that reach the customers of interest on a panel by panel (or display device) basis) [Nocifera, 0084],
Nocifera does not explicitly teach bidding process, however, Koningstein teaches system and method for determining ad serving guarantees and to use such guarantees when serving ads in an online advertising network. Koningstein teaches serving  both ads priced using a reservation system and ads using bids. For example, at least some embodiments consistent with the present invention might do so by (a) accepting a request for one or more ads, (b) determining a set of eligible ads from among ads having a guaranteed serving reservation and ads with uncommitted serving, using information from the accepted request, wherein the set of eligible ads may include at least one ad having a guaranteed serving reservation and at least one ad with uncommitted serving, ( c) determining a set of ads to serve from the set of eligible ads using an arbitration process; and ( d) serving the determined set of ads [Koningstein, 0017].

Nocifera in view of Koningstein teaches system and method further comprising:
a computer system, wherein, said computer system [Nocifera, Fig. 7 and associated disclosure] is adapted for:
allocating to the set of at least one specific advertisement campaign, by said computer system, planned bookings for certain time periods and for digital displays of a specific set of digital displays from the Out Of Home inventory to fit the campaign data, for displaying contents from the set of at least one specific advertisement campaign on the digital displays of said specific set of digital displays during said time periods [Nocifera, 0040], said contents having durations respectively shorter than said time periods, at least some of the digital displays of said Out Of Home inventory having, at least for some time periods, an available share of time remaining for unplanned bookings (Nocifera, RCDS can suitably start communications and data delivery (222) by listening for incoming requests from RDUs (224), and then suitably retrieve data, media and other scheduling data for the requesting RDU (226). Such data can then be transferred in various formats to the appropriate RDU, e.g., the data can be suitably compressed before sending to the RDU (228), i.e., for receipt of date and preparation for use (206)) [Nocifera, 0040]; 
electronically dispatching to the specific set of digital displays, content data related to said contents from said set of at least one specific advertisement campaign (Nocifera, RCDS can suitably start communications and data delivery (222) by listening for incoming requests from RDUs (224), and then suitably retrieve data, media and other scheduling data for the requesting RDU (226). Such data can then be transferred in various formats to the appropriate RDU, e.g., the data can be suitably compressed before sending to the RDU (228), i.e., for receipt of date and preparation for use (206)) [Nocifera, 0040]; and 
playing said contents by said digital displays of said specific set of digital displays during said time periods [Nocifera, 0040], wherein said computer system also allocates, by a real-time bidding process, unplanned bookings for programmatic contents to fill-in at least partially said available share of time remaining for unplanned bookings (Koningstein, serving  both ads priced using a reservation system and ads using bids. For example, at least some embodiments consistent with the present invention might do so by (a) accepting a request for one or more ads, (b) determining a set of eligible ads from among ads having a guaranteed serving reservation and ads with uncommitted serving, using information from the accepted request, wherein the set of eligible ads may include at least one ad having a guaranteed serving reservation and at least one ad with uncommitted serving, ( c) determining a set of ads to serve from the set of eligible ads using an arbitration process; and ( d) serving the determined set of ads [Koningstein, 0017]., 
wherein, when allocating unplanned bookings, said computer system determines, within each time period and for each digital display of said Out Of Home inventory, whether any additional unplanned booking can be accepted for immediate play while respecting the share of time of planned bookings allocated to said time period for said digital display (Koningstein, Suppose further that the keyword(s) associated with the guarantee become so popular that the daily adjustments cannot keep pace with the increasingly higher offers by other advertisers. In this case, market preemption might be set to "force" the ad to be served) [Koningstein, 0138].

Regarding claims 28 and 32, Nocifera in view of Koningstein teaches system and method, wherein said computer system further compares a bidding price of said additional unplanned booking and a price of a next planned booking to be played in said time period, and said computer system orders: 
playing said next planned booking by said digital display if the bidding price of said additional unplanned booking is lower than the price of a next planned booking (Koningstein, selecting, by the one or more processors and based on an arbitration process that uses the adjusted baseline bid and the offers of the at least one non-guaranteed ads in the set of eligible ads, a set of winning ads to serve from among the set of eligible ads) [Koningstein, claim 43]; 
playing said additional unplanned booking by said digital display if the bidding price of said additional unplanned booking is higher than the price of a next planned booking (Koningstein, selecting, by the one or more processors and based on an arbitration process that uses the adjusted baseline bid and the offers of the at least one non-guaranteed ads in the set of eligible ads, a set of winning ads to serve from among the set of eligible ads) [Koningstein, claim 43].


Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 – 9 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the rejection under 35 USC 112 (b).

Claims 10, 11, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 26 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


March 24, 2022